Wyly, J.
This appeal was taken by one of the defendants, William M. Pinckard, who has not made his co-defendants parties thereto, by causing them to be cited.
It appears that a citation issued to the co-defendant, Zalmon Taylor, but it was not served on him either personally or at his domicile. C. P. 187, 188,189. It appears' that no citation ever issued for D. R. Carroll, warrantor, who was a party to the judgment.
Both Taylor and Carroll are evidently interested in maintaining the judgment of the lower court, and they should have been made parties to the appeal. 3 R. 436 5 5 R. 224 ; 9 R. 256; 12 R. 180; 8 A. 367; 11 A. 674; 14 A. 315.
Without a motion to dismiss, we will notice ex officio the want of proper parties to the appeal. Tupery v. Lafitte et al., 19 A. 296, and the authorities there cited.
It is therefore ordered that this appeal be dismissed at appellant’s costs.